Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 1 of 11

a agin Schaekves Jo$ bus bb 5

Fedeul Depention Cinte/
fo: box lpovo

- pi Sti CT of Colwrbia

Case: 1:20-cv—02315
* Assigned To : Chutkan, Tanya S.
) asan Ff aul Sch weer Assign. Date : 8/19/2020

Pla, nyiFF Description: FOIA/PI (I-DECK)

 

C orm laine For

a deliet

Tnoanur ve
United States Postal Sesvite 1.
Defer dan te

atue of  ferre

ie This iF on fi cx7d0 un dey the Ereedo

of EnFsrmati on A, C Uns, | y The be
Aty of 1474, and The A dwn 510 3

Privat

Prove Nove s Act } GS US. Ce § Jal a SE»,

Poy indunee aah ather agyeefine
eg ialndiag The fled oF fewer a?

} f Lainey fF

Vequesiod ey
Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 2 of 11

from the Defer day t, United SHebeS Postal

Se, ui,

Jurss iron Cond Venue

‘a, This Tus and Henan ble Couyt has bot
Sublet rater durisdioti¢n ove this adton ay d
pisees Dupisdition over the pastas fp K/Suont

wm 5 WS, 8 552 (a) (uA), (LIED) (is).

3, This Cows also has  Surisdictitn over this aehin
purseanr 4 Ay Use $133) and F USS

§ Jol th Seq.

UY Uenue Lies unde 5 Wie, 9562 (.)(4)(é)
Pa;tie 5

C Plaintiff (5 on Cn Lasltrattd Persea who
teydts fn phe pte OF Ofegen

lo, Deen dant Uni ted States poste L Sevill
19 on  Agaenty oF the Executive Branth

OF the Unitth — S4atei — Governmnt the Use 9.
15) OA Agsn ty Within the preening of 5 Use.

$ 5a (rs).
Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 3 of 11

Defendany’s Davolvemear with
Fedenl Case Bil7-ch-oo 4Yoo-H2
ond Sn5in Paul Salnaehey

7, P La, areF Qasun Schaeky was indiaed on
Febeal ChargeS In Otwley OF BQoi7, OU the
Lally = ine = Pronths, Plaiattf Schashy was
given a Few hruphee pages oF “evideate” gd
one of The fages Demon strapth that a foital
Da sper and a Pu Stal Sepia Emfloyee , Aleas
wth 5 tate and Peden lav Enfutemenr Searthe d
a Strrage Unik in Bea vertun, Oregon, rn teh
by Satin Schuefer

Plaintiff's Forts / LA, Requtsr

4 by Means of a Lette to CeFendany

Us. fostw! Sayvite, anh ultimately an  Afferl
dated 4/5 /Qoz0, ant a0 Janae _ res pecrivey ,
Plaintiff regnesred unoler the Forts ork Privaty
Ate the lense OF “all ftlirdS  aboat Daten
Schacter” > Communiarinsd betuern USPS tepleyees
and deta FD, md ATF Agents , ond
retts — fesalting from Coa, inatiin between The
UsS, PS. and othe Stee and  Fedenl emflozee s
dLuriny avestigation ds oF da Sn Schaefer
Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 4 of 11

Dee, dent's Resp WASE

q, Op Pag HI, Qeae, Defendant  etpurde de
with IB pages oF redacted (Llaph§
rlinteh to flannte’s reqmety for jafureten
Ohout Ses un Sthaehe, Ve fe, dant bovide d
ne (Ltaes phlaped +o Avlvenaf Li th
BBE ak ALF Agear, and = fo eeu AS
Ytinted to jnvestigations = agumst Sain Sth nefer,
ta Facer, Defend ant S VES por se Spe citi taI\7
Stated ~*~ with respect +o 4 uf your Sques,
a Seah was Lypducpd,,, You ae advised
that the Postal Fa 5 peetiva Sevil had ny
uit Conterniny tht Sablect OF Your Amery.
Dame wit yo the Defendant's Clair
pedactiinds on the IA Pages Wet Mradt  fPuySuanr
to Seepien 55a(4)(2) (0), mA DefendayyS Ve,
2 peli fi tally detciked how the 2£ xen pein “Provides
frotectien Fur Law Enferement Wfhormation *
Defendant's  Cesponie Lets inhited ther
while )> pages vp redeured seta back
heen (ileased } Pore pages bad ber ideped,
Defendants response Letter dik not deseride how
Vrang Other — Pages OF reiords had bet, sdestifred
but not phleased , oy Why those — PageS Wee

No + ptleased,
Qa baw
C laimed

Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 5 of 11

the

Ea fore menr fryen o7 g oak the Catt thet they have :

a&

baw Frfortenent — Exenptin (nd itated that

United States fposml Serwik 35 Not

they al, in Some bday , being Le coptiht inn denying
the Exist OF petords yelaped ob Ne iH gat ons gain #
Jason Schufr, the evitrene of  farthty rtd s pelared
To Jasun

Suh) 2et

TF the
Subdect

fecohS GS  kxenyt from The  frimty Ao AS the — plainpfF's
(lamest Cleayly . Fated Surishioen Under both HS in his

(LG we St,

5 Chas

+> = fh
fhe 1986) Amendneat's thee established *recorh gncln sions.
USL 5.

to

the

that th

delivveh

Pro Kimate

fer, OF, Bre Lun siderias the = ytturdd 45) not
fla wiramats of OLA pus sant to

i$ bonsiderieg - othe, ritsAS as pot
FOTA S\nchronicully, they Gre Claiming the

- TElbingty the 2 peses ; of | redavred retur dh §
U.S £4. did produce ' LLu Stra rt pieces of Mai tl
+o

Zz

Plaintiff Satin Schuefy in the WeeKS  jnott |

to his ants, Fra other wad, they affees Fe

ha ve been

Ob anit

bin,

akembica a? pact OF on jAVEST 1 gation conduaed

Twe of the Luda sions tried upon by the

Defendants

are

Alc),

iw fee per y SpetiPibadhy | Eyem/sti on lo onk

Defendants  Exenstion VY Claim

De Pendants have Claimed thet the Perma
Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 6 of 11

Addjesss plastered On the  Gurside OF the preit

CAM pe Sted. _te Jusa ; S ohahy 78 Shiudded unde,

ors Avenfrion Sik, whith Covers — pay suantit , medical ,

and Similiar Filed | the Aisclosue gf wWhias worthd

COR Sti ture aq Clea, Ly UN Woy ay red Avasion oF fer Sena

Privacy. — ee |
Mo fesun Can be tyetteh te hut a high

inte in the frjvaty 0F the  Retwa Addess they uve
affixed on the Outside of a Package oF  Senk

yoajl Fw thermet , Suth — jafermatien | ond iTS disclosure, 15

g vs
Not a ” Clea, by Un ura en rt MY aAsioNn or Rrional Privaty .
This rehattce& M fr mation _ Shonth alse ; be

provided to the Platte Pursaont to the Privacy for
The Mab item, in each _ document, 5§ addrested tu him, —

De Fen donrs Rebiante of Exemyti77
7(«)
Defay deny USPS had also Cluimd exer prion
WCe) as palaped to The Retun Addvesus of the
Mal j ttn ais flayed A the ra Pages of
hovaments.
Defendenr UiSp§ 75 Net a Law Enfurtemur
Agents , tad had A Foor aimed Speck cally to
hwe po (Liohs (Alated 42 law Enforlenur = i Not Ht? gations
apanir  daten  Scmofe, |
the Application of = thi d  Rxemstit = 59, therefore
Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 7 of 11

Particalayty  Capritioed — onk — aybitvary
Defendant's (Llionte On Exems tien Fe ) 45
Flanrently wh fy ofer — and. Conten{t/ Me.

 

Tnformatin and RewrdS 53 Bcluded
Frum the FoTA Per 1456 Armerdaents

LF the Defendants ye withhuldiag retorts
due po the UA stated Pa janle on the FotAs's Fete
Amaknwny Exclusions Sith aplication 16 blealy imps fer.
PlauntPF = Schwefer is impr sine. aac Seattnleh to 4a years,
Plantst Schaef Can de eyed PR be wart OF  javestigrtidns
Condaited against hin, yd  Aisclosure oF the exssrente of

rhtard$  Cognst _(kasuaebly be expecree to nterfr_ with

Lafurtemet froteedia 9S. —
The VLtr dS Oh Unlikely te be ptlank to

i AentiPyray ‘After mata oP a _ Confidential ( en fhe 5: supued )
LaPormeat _ a

The Retads ove hot Mainruncd l empha tos Sappied)
by the Fede l Bupa _oF Tae 344g ata 5 The — pluatiff
is ond has abapd peng pesi dear ond Citizen of a
-fne United  Sintes of Amerie, onk 38 port Suspected of
beiny (Altech — 40 Tapeynatenal  Tevivisem.

Clams For Relief

 

Under the Freekom gf Tafaymation Act, ond
Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 8 of 11

The Privacy Ace oF 1474, the — Plambff-

entiqel to! a . a
a. An indanutive ordey Compelling =the Pefen dayr’s -

40 disclo% _ the informatie — “Song hr by PluatfF*s ftquesr

and the pemmval uk ObFuseatay pehartions, and

b, A De chuntiry Saad gemert Agaust the / Deferdany’

dlectarin, that the Fafumetien — Songht j5 Di selosadie, anh

C, Sanctions Puysamr to the Admin stratit Proteduts
Act ond Privacy Aut, Suth 4S a (hima dat joa
40 the US office of the Sfeciak — Compsel

Plasanff __ SchaeFer _ _ frays fey the _ Feregoing — ptef

ond day other veler Aeemed — aiyfrufyi att hy, This

Susr ond Eq uitaple Disrnet Cour oo The Dr srer
OF Columbia,

Dares: §]a¢/2020

Respectfully  § admitted,
J atin Schager SoHboobs
Feden L te teytivn Cent Y
hu: Boa lovowa /
Sheridem , Uregon 1797F

¥ Swen a be True and Caper, vjon peaak ry fur pep dury *
Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 9 of 11

 

RECEIVED

Muil Room

* tH:
\aSon Schacter JOSbub5

Fe deal Oz kent da Ceatey Ls. Deine Ceaert Divirict ol ohanigay
E 0. Bo x oe o -
Sh eden Or eaun 47375

 

United States District Court
Dy Stace of Columbia

 

 

J asin Paul Schaefer, Care
Plamtff, jvo.
VS = Plaintf#h > Syatemant

oF Additiana|
Uniped States Postal Savice, Facts
Detendant

 

 

T Jasun Schaefer ao h eeby dela the

}

Folloviay to fe True Baw Coyetr, ufon peasthy
tor Pers ary |
The Posinl = Sepul€ = apyeays to have
pris managed ny Fors Vtg west ank Ajfeat |
(eSultjing in the yequesr beirg reviewed
| on Two Tracks | Meaning , i+ was pevitwed be
One Posinl = Service Fors analysr, Who povided
Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 10 of 11

oe TratkKiag Nur bhy ond pes poase , and Was
Somehow reviewed By aaotoer Analyst, Who
provided a iffernt tach Number and a
different Sespin se.
U pun Affeal, & Oiffeapt Apfel  treckias
Nm bey l/x$ i” vided b y Cath Analy s#.
Specifically , Uss, PS. LOLA analy
(Melissa — Brantley provided PlaiatfE Schaefer
w7 th tracking  Numbey Go Qo-FLES- 60a3a
uf April @e, Aead, grt on faq |), Que |
| pour ded On additengl (£5 fuase to Plasnp ff ‘s
Three fe qatsts , induding 2 puge oF yedatred
glotumenrs do Platdf’s * Bequese Nunber |.
Ar wo time did Melissa Brantley
Sante phah  yequtsy Number one was feo broad,
or That — ghotuments Coutd nor de located,
Plantife Schaef vas provided Bfferk
Numba Aoau~ Ayp- 90074 = rdlateh +2 these
yedatteh hata ments provided by Melisse Brantley.
Dis Sun crively On Atri 17, 802%, Fora
; Specialist Brenda Rahe esfoaded 40 the
Same Forn cequese, dah  Syated that (eG nese
Numb ape WS $00 yy — fr Leotnt®@ an
| Aviameats, Breda Rake provided troihiny num ber
— Bde ~ F pRo- 09973,
p lasanFf Schupy A peat ch hey refuel
Case 1:20-cv-02315-TSC Document1 Filed 08/19/20 Page 11 of 11

to Comply with Vetnes¢ Numby one, anh was
prvideh Apert number Qodo-Apy - 000 b>.

The a ffeal was devyed.

This Chrosoloyg illustrates fhe petrefal
of Brenda Ruhe and Atjeat Atteraey Dominic
At20 pardi by FoLlA Only $¥ [2.5 95a Brappley,
Cleay ty clo bum ents Sought in der feqmtsr Nurse,
ONL Can be located ,

Brenda Rahe and dominic Ar22 Pard.
oye Casyiciousl, aah  aybitrayily Lith ~ holdin s
A7 Selo Sable prateyirls and athas iA ba Fas th.

Dated ' 5/29/20

Jak Schaefer su$bveb5
Fe dent Detention Center
fio. Bok  bv0d

She iden, Greyun 77379

 

Zo
